internal_revenue_service department of ini2rwq20 uniform issue list no d washington dc contact person teiephone nuniiér no t ep ra t4 in reference to date sep zonp legend company a company b division c division d plan x agreement y dear t this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated dated in sec_401 of the internal_revenue_code and supplemented by additional correspondence concerning distributions from a plan described the code in support of your ruling_request your authorized representative has presented the following facts company a was incorporated in and maintains plan x a profit sharing plan which incorporates a cash_or_deferred_arrangement as described in sec_401 of the code a operates retail stores which sell cameras and other photographic equipment and service to the general_public division c specializes in sales rentals and repairs of audio visual equipment to educational institutions and businesses _ company a opened division d which in company idollar_figure page division c and division d are conducted as separate and distinct operating units divisions c and d maintain separate sales staff separate_accounting functions including the reporting of sales expenses profits and losses and separate management the divisions have different logos on sales brochures and stationery advertising and personnel matters are handled separately within each division pursuant to agreement y dated division c to company b constituted all the assets of division cc its own 401_k_plan business only through division d an unrelated corporation the sale after the sale company a will conduct company b maintains company a sold your authorized representative further represents that distributions from the plan will take place before the end of the second calendar_year after the disposition of assets and will be in the form of a lump sum distribution under sec_411 any consents required and of the code will be obtained based on the foregoing facts and representations you have requested the following ruling that the sale of division c to company b resulted in a in a trade_or_business within the meaning of section disposition by company a of substantially_all the assets used by it k a ii to former employees of division c who continue employment with company b will be permitted distributions under section k b i ii so that distributions from plan x of the code of the code sec_401 b i of the code provides in relevant sec_401 k b i ii part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events when read together with sec_401 k a ii further provides that one of these distributable events is the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by the corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_401 b provides that such distributions must be lump sum gistributions within the meaning of sec_402 with certain modifications and for years beginning after within the meaning of sec_402 d with certain modifications of the code sec_1_401_k_-1 of the income_tax regulations provides that a cash_or_deferred_arrangement satisfies sec_1 k -1 d only if amounts attributable to elective contributions may not be distributed before the occurrence of one ode page of the events stated in d i through d iv distributions so permitted also satisfy paragraphs d through d to the extent applicable and the the event described in sec_1 k -1 d iv of the regulations is the date of the sale_or_other_disposition by a corporation of substantially_all the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation to an unrelated corporation sec_1 k -1 d of the regulations provides rules applicable to distributions upon the sale of assets sec_1 k -1 d provides in relevant part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition distribution must continue employment with the purchaser of the assets disposition of the assets and the sale of substantially_all the asset used in a trade_or_business means the sale of at least percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under sec_414 c of the code after the sale_or_other_disposition the distribution must be in connection with the the employee receiving the iii iv m ii or sec_1 k -1 d part that a distribution may be made only if is a lump sum distribution within the meaning of sec_402 with modifications as specified in that regulation now sec_402 e d of the code it of the regulations provides in sec_1 k -1 d v of the regulations provides that a distribution may be made under sec_1 k -1 d only if any consent or election required under sec_411 is obtained or in this case company a sold to company b an unrelated corporation all the assets of division c which based on all the facts presented has been determined to be a trade_or_business as that term is used in sec_401 a ii company a continues to maintain plan x and company b does not maintain plan x after such sale the form of lump sum distributions as described in sec_401 b distributions will be made in of the code of the code accordingly we rule that the sale of division c b resulted in a disposition by company a of substantially ali the assets used by it of sec_401 k distributions from the plan to former employees of division c who continue employment with company b will be permitted distributions under sec_401 k b i it a ii of the code so that lump sum in a trade_or_business within the meaning of the code to company op yb page the above ruling is based on the assumption that plan x is qualified under sec_401 at the time of the transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours hm edello hn i noy jéhn g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative cc
